         Case 1:19-cv-00192-GSK Document 24                 Filed 10/25/19      Page 1 of 2



UNITED STATES COURT OF INTERNATIONAL TRADE

                                 )
INVENERGY RENEWABLES LLC,        )
                                 )
                  Plaintiff,     )
                                 )
     v.                          )
                                 )
UNITED STATES OF AMERICA, OFFICE )
OF THE UNITED STATES TRADE       )
REPRESENTATIVE, UNITED STATES )
TRADE REPRESENTATIVE ROBERT E. )                        Case No. 19-00192
LIGHTHIZER, U.S. CUSTOMS AND     )
BORDER PROTECTION, and ACTING    )
COMMISSIONER OF U.S. CUSTOMS     )
AND BORDER PROTECTION MARK A. )
MORGAN,                          )
                                 )
                  Defendants.    )
                                 )
                                 )


                RESPONSE TO MOTION TO STAY EFFECTIVE DATE OF
                     WITHDRAWAL UNTIL NOVEMBER 8, 2019

       Pursuant to Rule 7 of the Rules of the Court, Plaintiff responds to the Defendants request

to extend the current effective date of Withdrawal of Bifacial Solar Panels Exclusion to the Solar

Products Safeguard Measure, 84 Fed. Reg. 54,244 (USTR Oct. 9, 2019), until November 8,

2019, which is 30 days after the withdrawal was issued. We do not oppose that Motion.

       The withdrawal is currently set to take effect on October 28, 2019. We agree that

issuance of the order would allow the Court additional time to address the arguments that the

parties put forth in their respective filings and, thus, foster the just, speedy, and inexpensive

resolution of this action. USCIT R. 1.
 Case 1:19-cv-00192-GSK Document 24   Filed 10/25/19   Page 2 of 2



                           Respectfully submitted,


                                  John Brew
                                  Robert LaFrankie
                                  Leland P. Frost
                                  CROWELL & MORING LLP
Dated: October 25, 2019           1001 Pennsylvania Ave., N.W.
                                  Washington, D.C. 20004
                                  (202) 624-2500


                                   /s/Frances Hadfield
                                   CROWELL & MORING LLP
                                   590 Madison Ave, 20th Floor
                                   New York, New York 10022
                                   (212) 803-4040
